DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on July 23, 2019 is acknowledged. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2019 is being considered by the examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Based on the guidance set forth above, claims 1-24 presented in the amendment filed on July 23, 2019 have been renumbered 21-44.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 4, 5, 6, 6, 7, 10-17 and 20 of US 10,335,789 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,335,789 B2 either anticipate the respective claims of the instant application, or render the claims of the instant application obvious.
With respect to claim 25 of the instant application, while the numerical range recited in claim 4 of US 10,335,789 B2 merely overlaps the numerical range recited in claim 25 (i.e. the numerical range of claim 4 does not anticipate the numerical range of claim 25), claim 25 is deemed obvious based on the fact the range of claim 4 overlaps the range of claim 25. 
Claim Interpretation
Based on the limitation “extend through”, the claims are being interpreted to embody a device in which the pores of the membrane, the magnetically soft material, and the passivation layer are aligned such that a given pore of the plurality of pores extends through the three layers in a continuous manner 
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 27 merely recites an inherent property of the claimed magnetically soft material. Consequently, claim 27 does not further limit the claimed invention. 
Allowable Subject Matter
Claims 39 and 41-44 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, claims 21-26 and 28-44 would be allowable if the double patenting rejection set forth above is overcome by filing a proper terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art is replete with filters configured to magnetically separate particles. For example:
1) Lansdorp et al. (US 5,514,340) disclose a device comprising a membrane 28 including a plurality of pores, and a layer of magnetically soft material 28 adjacent said the membrane (see Fig. 1), wherein the magnetically soft material 28 is also porous.  
However, Lansdorp et al. do not disclose a passivation layer adjacent to the magnetically soft material, let alone a passivation layer comprising pores corresponding to the pores of the membrane and the layer of magnetically soft material. 

a flexible, porous membrane 150 (see line 27, col. 8 disclosing polycarbonate membrane) having nanopores (see claim 4); and
a layer of magnetically soft material 140 adjacent the membrane (see lines 37-38, col. 9 and Fig. 18).
Moreover, it would have been obvious to one of ordinary skill in the art to cap the ends of the magnetically soft material 140 with a protective passivation layer as taught by Inoue (US 4,279,748) (see Fig. 16 of Inoue illustrating a passivation layer 1m adjacent layer 1g for protecting the exposed portions of layer 1g). 
However, there is no motivation to provide the layer of magnetically soft material 140 or the passivation layer of the modified Barbic et al. device with pores as recited in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PAUL S HYUN/Primary Examiner, Art Unit 1797